Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered on September 20, 1984, convicting her of robbery in the first degree, upon her plea of guilty, and imposing sentence.
Judgment affirmed.
As defendant correctly concedes, she has failed to preserve for appellate review her challenge to the plea allocution (see, People v Claudio, 64 NY2d 858). To preserve such a claim for appellate review on a direct appeal from a judgment of conviction, a defendant must move to set aside his plea pursuant to CPL 220.60 (3) prior to the imposition of sentence.
In the absence of unusual circumstances not here present, we see no reason to exercise our authority to review in the interest of justice an unpreserved claim that the plea allocution was insufficient. Nor does there exist any reason to set aside the sentence imposed, which was agreed to in the course of plea negotiations (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.